[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCTOBER 5, 2009
                               No. 08-14962                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 07-20825-CR-MGC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

LAUREANO CHIRINO RIVERA,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (October 5, 2009)


Before BLACK, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Laureano Chirino Rivera appeals his convictions and sentences for
conspiracy to commit robbery, 18 U.S.C. § 1951(a), and conspiracy to carry a

firearm in furtherance of a crime of violence, 18 U.S.C. § 924(o). Rivera entered a

guilty plea to both of his counts of conviction. Two months later, at sentencing, he

attempted to withdraw his guilty plea, explaining he was actually innocent of the

charged offenses and he was generally dissatisfied with his attorney’s

representation. Neither Rivera nor his attorney requested the district court appoint

new counsel to represent him.

      Rivera asserts the district court erred by: (1) failing to sua sponte appoint

new counsel to assist him in arguing his motion to withdraw his guilty plea; and

(2) imposing a four-level aggravating-role enhancement under U.S.S.G.

§ 3B1.1(a). The Government asserts we should not consider Rivera’s argument the

district court erred by imposing an aggravating-role enhancement because,

pursuant to the appeal-waiver provision in his plea agreement, Rivera waived his

right to raise this as an issue on appeal.

                                             I.

      While Rivera generally stated his attorney did not represent him well, he

failed to request the court appoint a new attorney to represent him, and failed to

object to the district court’s failure to appoint a new attorney to assist him with his

motion to withdraw his guilty plea. Accordingly, this Court should review his



                                             2
argument on appeal for plain error. United States v. Spoerke, 568 F.3d 1236, 1244

(11th Cir. 2009). “Plain error occurs where (1) there is an error; (2) that is plain or

obvious; (3) affecting the defendant’s substantial rights in that it was prejudicial

and not harmless; and (4) that seriously affects the fairness, integrity or public

reputation of the judicial proceedings.” Id. at 1244-45 (quotation omitted).

      Addressing the first prong of the plain error analysis, the district court

committed no error in failing to sua sponte appoint new counsel to represent

Rivera after he informed the court he wished to withdraw his guilty plea and was

dissatisfied with his attorney’s representation. Even if Rivera had requested new

counsel, he would not have been entitled to new counsel unless he showed a

conflict of interest, a complete breakdown of communications between himself and

his attorney, or an otherwise irreconcilable conflict. United States v. Garey, 540
F.3d 1253, 1262 (11th Cir. 2008) (en banc) (explaining good cause to appoint a

new attorney refers to a “fundamental” problem, such as a conflict of interest, a

complete breakdown in communication between the client and the attorney, “or an

irreconcilable conflict which leads to an apparently unjust verdict”). The only

conflict of interest Rivera asserts on appeal is that he expressed his dissatisfaction

with his attorney’s performance during sentencing. A district court does not err in

denying a motion to withdraw based on a defendant’s general dissatisfaction with



                                           3
his attorney’s performance unless there has been a complete breakdown in

communication between the defendant and his attorney. United States v. Calderon,

127 F.3d 1314, 1343 (11th Cir. 1997) (affirming the denial of a motion to

withdraw where, although a defendant and his attorney disagreed regarding

defense strategy, there was no total breakdown of communication between them).

Here, the record demonstrates there was not a complete breakdown in

communication between Rivera and his attorney because, at sentencing, Rivera’s

attorney stated Rivera wished to read a letter to the court, and he also stated he had

discussed with Rivera the possibility of executing an acceptance- of-responsibility

statement. This demonstrated Rivera and his attorney communicated about the

sentencing hearing. Thus, the district court did not err, much less plainly err, in

failing to sua sponte appoint new counsel. Accordingly, we affirm as to this issue.

                                          II.

      We review de novo whether an appeal waiver was not effective because it

was not knowing or voluntary. United States v. Benitez-Zapata, 131 F.3d 1444,

1446 (11th Cir. 1997). A sentence-appeal waiver must be entered into knowingly

and voluntarily and “will be enforced if the government demonstrates either:

(1) the district court specifically questioned the defendant about the waiver during

the plea colloquy, or (2) the record clearly shows that the defendant otherwise



                                           4
understood the full significance of the waiver.” Id. A sentence-appeal waiver

includes the waiver of the right to appeal difficult or debatable legal issues or even

blatant error. United States v. Howle, 166 F.3d 1166, 1169 (11th Cir. 1999).

      The record demonstrates Rivera knowingly and voluntarily agreed to the

appeal-waiver provision in his plea agreement. During Rivera’s plea colloquy, the

Government explained that, by assenting to the plea agreement, Rivera waived his

statutory right to appeal his sentence, with limited exceptions. When the court

asked Rivera if he understood he was waiving certain appeal rights by agreeing to

the plea agreement, Rivera stated he understood. Because the court specifically

questioned Rivera about the appeal-waiver provision, the waiver was valid and

effective. See Benitez-Zapata, 131 F.3d at 1446. Because the appeal waiver did

not contain an exception permitting Rivera to appeal the court’s imposition of an

aggravating-role enhancement, he is precluded from raising this argument on

appeal. See Howle, 166 F.3d at 1169. Thus, we dismiss the appeal as to this issue.

      AFFIRMED IN PART, DISMISSED IN PART.




                                           5